Citation Nr: 1431526	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  06-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid an attendance of another person.

(The issue of the validity of an overpayment of Department of Veterans Affairs (VA) compensation benefits for a dependent spouse in the amount of $1,652 is subject to another decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968. 

This matter comes to the Board of Veterans' Appeals from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2009, the Board denied entitlement to SMC based on the need for regular aid an attendance of another person as well as two service connection issues.  The Veteran appealed the denial of SMC to the United States Court of Appeals for Veterans Claims (the Court).  In October 2009, the Court issued an Order granting an October 2009 joint motion for partial remand as to the Board's decision denying entitlement to SMC.  In June 2010, the Board remanded the claim for further development.

The Board's review includes the electronic and paper records.


FINDING OF FACT

The weight of the evidence shows that the Veteran needs the aid and attendance of another to protect himself from the hazards of hazards or dangers incident to his daily environment due to the service-connected residuals of a shell fragment wound of Muscle Group XIII of the right thigh and diabetic peripheral neuropathy of the lower extremities; and the aid and attendance of another due to inabilities to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself through loss of coordination of upper extremities or through extreme weakness, and to attend to the wants of nature and all of which are due to diabetic peripheral neuropathy of the upper extremities.




CONCLUSION OF LAW

The criteria for SMC on the need for regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

The criteria for determining whether special monthly compensation is payable by reason of need of aid and attendance is set forth in 38 C.F.R. § 3.351, which in pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.

(c) Aid and attendance; criteria. The veteran, spouse, surviving spouse or parent will be considered in need of regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or physical incapacity; or

(3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

In January 2004, the Veteran filed his claim for SMC for aid and attendance based on account of the need for aid and attendance of another person.

As of January 2004, the Veteran service-connected disabilities were post-traumatic stress disorder (PTSD), tinea versicolor, residuals of a shell fragment wound of Muscle Group XIII of the right thigh, and post-operative residuals of left ring finger.  As of July 2005, the service-connected disabilities also included type II diabetes mellitus.  As of January 2009, the service-connected disabilities included polyperipheral neuropathies of all four extremities associated with type II diabetes mellitus.

The medical and lay evidence show that the Veteran is in need of aid and attendance of another person.  There is conflicting evidence of whether the Veteran is in need of aid and attendance of another person due to service-connected disabilities as opposed to nonservice-connected disabilities.

A March 2004 VA examination for housebound status or permanent need for regular aid and attendance shows that the examiner opined that the Veteran should be able to do self-care except for limitations related to left shoulder pain.  The diagnoses included Paget's disease monostatic of the left humerus, a nonservice-connected disease.

On the other hand, a March 2005 VA treatment record reflects that the alkaline phosphatase level had decreased in the last six months, which suggested that Paget's disease was inactive.

A report of an October 2006 VA aid and attendance and housebound examination shows that the examiner noted that there were body parts or system impairments that affect the ability of the Veteran to protect himself from the dangers of the daily environment.  While the examiner attributed this impairment to Paget's disease and the left shoulder disability, he also attributed this impairment to pain in the hip and the knees.  Although the examiner did not identify which hip, the examiner only diagnosed one hip disability - residuals of a shell fragment wound of Muscle Group XIII of the right thigh, a service-connected disability at the time of that examination.  Thus, there is medical evidence from this report of the service-connected right hip disability impacting the claimant's ability to protect himself from the dangers of the daily environment.

A July 2009 VA examination for housebound status or permanent need for aid and attendance report shows that the Veteran was able to use his arms without restrictions but that he had limited mobility to peripheral neuropathy and used an electronic scooter.  Service connection for peripheral neuropathy of the lower extremities has been in effect since January 2009.  Thus, there is medical evidence of the peripheral neuropathy of the lower extremities requiring assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

While an October 2009 VA treatment record reflects that although it was reported that the Veteran was able to feed himself and use to the toilet on his own, it was also noted that he was only able to accomplish these things once he was assisted to the bedside commode or given food.  Thus, this treatment record is not medical evidence of an ability to feed himself or attend to the wants of nature.  The treating doctor diagnosed activities of daily living dysfunction related to chronic pain issues.  As the pain issues, the treating doctor also diagnosed uncontrolled multifactorial chronic pain.  The treating doctor identified the multiple factors as diabetes mellitus neuropathy, past left shoulder surgery/musculoskeletal dysfunction, Paget's disease, mild degenerative joint disease, depression, and PTSD.  Thus, this treatment record is medical evidence showing that pain from the diabetic peripheral neuropathy and PTSD interfere with activities of daily living to include the ability to feed himself and attend to the wants of nature.  Moreover, a May 2010 VA treatment record shows that the Veteran had incontinence.

At a January 2011 VA aid and attendance examination, the examiner opined that the Veteran's service-connected disabilities alone are not sufficient to render him permanently bedridden or in need of regular aid and attendance.  The examiner's basis, however, addressed only why the service-connected disabilities alone did not render him bedridden.
 
A January 2011 VA treatment record reflects that the Veteran had been disabled for the past four to five years with his neuropathy in the right leg and had been depending on help for his activities of daily living with a visiting nurse to help with his activities.  It was noted that he had chronic numbness in the right lower extremity secondary to diabetes mellitus and a gunshot wound to his right leg.

An August 2012 VA medical opinion reflects that the January 2011 VA examiner opined that the diabetic peripheral neuropathy is less likely than not (less than a 50 percent probability) the cause of the Veteran's falling and inability to walk without assistance.  The examiner noted that there were relatively few complaints of symptoms of peripheral neuropathy in the medical records over the last five years and that instead most of his complaints involve various other joint problems, including shoulders, knees, hips, and feet.  The examiner indicated that all these degenerative and joint changes are more likely to cause the appellant's problems with mobility than his lower extremity diabetic peripheral neuropathy.  The examiner added that the appellant's Paget's disease was clinically significant and that the disease could affect a patient's mobility secondary to pain.  The examiner also noted that the claimant has vitamin D and B12 deficiencies, which could produce symptomatology resulting in mobility difficulties and falls as well as vitamin B12 neuropathy.

As to this opinion regarding the severity of Paget's disease, the examiner used the term "could", a speculative term.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Moreover, the treatment records do not support the examiner's speculative opinion on the effects of Paget's disease in the lower extremities.  A July 2012 VA treatment record shows that the Paget's disease only involved the left elbow and humerus.  A December 2012 VA treatment record reflects that a diagnosis of history of Paget's disease with lesions in the elbow and humerus only.  The treating physician noted that there was no need for intervention and that the Veteran had a normal calcium level.  A January 2013 VA treatment record reveals that given the distribution of the Paget's disease, a prescription was unnecessary.  The examiner's speculative language coupled with the medical evidence not supporting his opinion regarding the effect of Paget's disease on the lower extremities means the opinion as to the cause of the Veteran's falling and inability to walk without assistance is of limited probative value.  Moreover, there is no medical evidence showing a diagnosis of vitamin B12-related peripheral neuropathy in the lower extremities, which also contributes to the low probative value of the examiner's opinion.

The examiner opined that the diabetic peripheral neuropathy of the upper extremities is not severe enough to affect his abilities to dress, undress, bathe, groom, and toilet.  The examiner noted multiple findings from a magnetic resonating imaging (MRI) scan and that these findings caused problems with activities of daily living.  The examiner reiterated the Veteran has Paget's disease, a vitamin D deficiency, and vitamin B12 deficiency, all of which can impact the use of the upper extremities.  The examiner concluded that the diabetic neuropathy of the upper extremities is less likely as not (less than 50/50 probability) the cause of his difficulty with dressing, undressing, bathing, grooming, and toileting.

The Board again notes that there is no medical evidence showing a diagnosis of vitamin B12-related peripheral neuropathy in the lower extremities.  Therefore, the examiner's opinion is of limited probative value as to the cause of his difficulty with dressing, undressing, bathing, grooming, and toileting.  

The examiner noted that the Veteran's generalized muscle weakness and generalized pain from Paget's disease and vitamin D and B12 deficiencies caused the Veteran to require protection from the hazards of environment, such as falling.  The examiner indicated that the records did not show that the appellant's service-connected shell fragment wound to the right thigh caused enough right leg weakness to be responsible for his falling and difficulty protecting himself from his environment.  The examiner also stated that the record reflects that the residuals of the shell fragment wound to the right thigh showed no muscle mass loss, no evidence of adhesions, no bone or tendon damage, and no damage to joints or nerves.  The Board notes a later VA treatment record dated in July 2012 that the assessments included gunshot wound to the right leg and has been in a wheelchair due to the pain from the residuals of the gunshot wound as well as the diabetic neuropathy.  The later treatment record is evidence against the examiner's opinion as to the effects of the residuals of the gunshot wound to the right leg as well as the diabetic neuropathy.  

A report of an August 2013 VA examination for housebound status or permanent need for regular aid and attendance reflects that the physician stated that the Veteran had some restrictions in the hands due to neuropathy with resultant decreased strength and grip and with particular reference to grip, fine movements, and abilities to feed himself, button clothing, shave, and attend to the needs of nature.  The physician added that due to the pain and neuropathy in the lower extremities he had reduced function in the legs and that he cannot walk unaided and can only go very short distances.  The Board notes that there is prior medical evidence showing that the residuals of the gunshot wound of the right thigh results in pain.

Given the inadequacies in the August 2012 VA medical opinion, the weight of the evidence shows that the Veteran needs the aid and attendance of another to protect himself from the hazards of hazards or dangers incident to his daily environment due to the service-connected residuals of a shell fragment wound of Muscle Group XIII of the right thigh and diabetic peripheral neuropathy of the lower extremities; and inability to dress or undress himself, to keep himself ordinarily clean and presentable, inability to feed himself through loss of coordination of upper extremities or through extreme weakness, and inability to attend to the wants of nature all due to diabetic peripheral neuropathy of the upper extremities.  Accordingly, SMC on account of the need for aid and attendance of another person is in order.



ORDER

SMC on account of the need for aid and attendance of another person is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


